ORDER

This matter having come before the Court on the Joint Petition of the Petitioner and Respondent to place the Respondent on inactive status and Respondent’s Affidavit which accompanied said Petitioner; and
This Court having considered the Petition and the Affidavit, it is this 6th day of October, 2005,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Marlene J. Robertson, is placed on inactive status, pending further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Marlene J. Robertson from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d); and it is further
ORDERED that Respondent shall not be prohibited from working as a paralegal for or as an employee of an attorney or *232law office, subject to appropriate supervision, and subject to further order of this Court.